Title: From Abigail Smith Adams to Harriet Welsh, 3 November 1814
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriot
fryday 3d Novbr 1814

This is a strange world, or rather strange folks make it so, to render the drama compleat. Lodgings were taken at Mrs Blacks before I returnd home from an afternoons visit which I had been making, when I returnd, I found the new married couple, and Mrs A. Abbe met me at the gate and we cordially and affectionatly greeted each other, when I went in I received Mrs A. kindly, altho it was Stately received returnd.
I then went to give orders for accommodations, but was immediatly told that none were necessary, as they had engaged them at Mrs Blacks! I was thunder struck, the P—— exclaimed you shall not go, but Mrs A—— said it must be so, mr Johnson waned not encumber any private family they had four horses two Servants, &c and should be frequently here I replied if you chuse to keep your horses and servants there, you can stay yourselves. No Mrs A— was spokeswoman Abbe quite passive, all was thus arranged before she would consent to come with them.
Mr Johnson modestly said Sir it would give me pain to do any thing which would be displeasing to you but we had thus aranged our affairs—and you will be pleased to accept my thanks for your politeness.
accordingly, to set the world and the whole Town a staring, they went, I dare not write all I want too Say to you one of them is., that Carolines name has never been mentiond, but when I or some one of the family has have done it, is true, yet a most tender and affectionate Letter was yesterday inclosed to me from Caroline upon Abbes Marriage to her which she Caroline first met with in the News paper, at Nyork.
This mr Johnson is a very pleasant agreable and Sensible gentleman, with no more apparent ostentation about him, than de Wint—by all accounts, in possession of a handsome property, an only child—his parents living, and wealthy, having formerly been wine Merchants in the city of Newyork, having acquired sufficient property, they retired from business, and establishd themselves in Utica—where they own a considerable estate.
Caroline writes me, that mr McCormick says, that he knows this gentleman, and that he sustains a good Character; and is said to have a handsome property—
Abbe appears to be just as she used to be only more grave, and solid. She would do right—in all things—You know what I mean—I believe she has had her instructions  from Aunt Ann; and She has them with her also they do not accord with my sense of things or Susans—
I cannot but wonder that dear Caroline should be so much anoyed—Susan Says She gave offence by the Letter she wrote expressing her feelings at parting with Caroline
lay not any blame to susan, that she did not call to See you, when in Town the other day. It hurt her that she could not.
when people will be odd. the only way is not to care for it—
they all dined with me yesterday, drank tea with me on tuesday, and Mrs A spent the day with me when they went to Boston—mr:  must do as he is directed—he expresses a desire to visit the colledges, the Athaeneum,  right, &C
you need not look for twist. I have done without—burn this, as I did yours—
